UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1333


KENDA R. KIRBY,

                  Plaintiff - Appellant,

          v.

NORTH CAROLINA STATE UNIVERSITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cv-00850-FL)


Submitted:   August 17, 2015                 Decided:   September 2, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenda R. Kirby, Appellant Pro Se.    Alexander McClure Peters,
Special Deputy Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenda R. Kirby appeals the district court’s order denying

relief on her civil complaint.                 The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2012).      The magistrate judge recommended that relief be denied

and    advised     Kirby      that    failure           to   file    objections       to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                 Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v.    Arn,   474 U.S. 140       (1985).            Liberally     construed,      Kirby’s

objections to the magistrate judge’s report and recommendation

specifically        challenged        the      magistrate           judge’s     failure      to

address      her     claims     concerning          Title      IX     of   the    Education

Amendments     of     1972,    20     U.S.C.        §§ 1681-1688        (2012),       and   the

recommendation        to   deny      relief        on    her   due    process    and       equal

protection claims.            By failing to file specific objections to

the magistrate judge’s recommendation with regard to her other

claims,      after     receiving        proper           notice,     Kirby      has    waived

appellate review of those claims.



                                               2
       Turning to the district court’s dismissal of Kirby’s Title

IX, equal protection, and due process claims, we have reviewed

the record and discern no reversible error.                 Accordingly, we

affirm the judgment of the district court.            Kirby v. N.C. State

Univ., No. 5:13-cv-00850-FL (E.D.N.C. Mar. 11, 2015).                We deny

Kirby’s motion to allow a new issue on appeal and dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       3